Citation Nr: 1503532	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  12-32 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to nonservice-connected burial benefits.

2.  Entitlement to death pension benefits.


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to May 1981.  He died in September 1995.  The appellant is the Veteran's surviving spouse.  

These matters come on appeal before the Board of Veterans' Appeals (Board) from a February 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction was subsequently transferred to the RO in St. Petersburg, Florida.  


FINDINGS OF FACT

1. The Veteran died in September 1995.  

2.  The appellant paid for the Veteran's funeral and burial expenses. 

3.  A claim for nonservice-connected burial benefits was received in December 2009, more than two years after the Veteran's death. 

4.  The Veteran did not die while properly hospitalized by the VA or while at another facility at VA expense for the purpose of examination, treatment, or care, and he is not buried in a national cemetery.

5.  The Veteran had active service in the United States Army from July 1975 to May 1981, all of which was peacetime service.


CONCLUSIONS OF LAW

1.  The criteria for payment of nonservice-connected burial benefits have not been met.  38 U.S.C.A. §§ 2302 -2308 (West 2002); 38 C.F.R. §§ 3.1600(b) and (c), 3.1601 (2014).

2.  The appellant is not eligible for VA death pension benefits, as the Veteran did not have qualifying wartime service for such benefits.  38 U.S.C.A. §§ 1541, 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.2 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Notify and the Duty to Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  With regard to the current appeal, the facts of the case are not in dispute, and the Board finds that VCAA notice is not required because the issues presented are solely of statutory interpretation and the benefits sought are barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); see also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law). 

II.  VA Burial Benefits

A burial allowance is payable under certain circumstances to cover some of a deceased Veteran's burial, funeral, and transportation expenses.  38 U.S.C.A. 
§§ 2302, 2303; 38 C.F.R. § 3.1600.  If a veteran dies as a result of a service-connected disability or disabilities, a burial allowance may be paid.  38 C.F.R. § 3.1600(a).  A burial allowance may be paid if a veteran dies from nonservice-connected causes while properly admitted to a VA facility for hospital, nursing home, or domiciliary care; or while admitted or traveling to a non-VA facility with prior authorization and at VA expense for the purpose of examination, treatment, or care. 38 U.S.C.A. § 2303(a); 38 C.F.R. §§ 3.1600(c), 3.1605. 

If a veteran's death is not service-connected, a sum not exceeding $300 may be paid to cover the burial and funeral expenses of the deceased veteran and the expense of preparing the body and transporting it to the place of burial if one of the following conditions is met: (1) the veteran was in receipt of VA pension or compensation (or but for the receipt of military retired pay the veteran would have been in receipt of compensation) at the time of death; (2) the veteran had an original or reopened claim for either benefit pending at the time of death, and certain evidentiary criteria are met; or (3) the veteran served during a period of war, or was discharged or released from active service for a disability incurred or aggravated in the line of duty, and his or her body is being held by a State, and the body is unclaimed and there are insufficient resources in the veteran's estate to cover burial and funeral expenses.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b). 

An application for nonservice-connected burial and funeral expenses must be filed within two years after the burial or cremation of the veteran's body.  38 U.S.C.A. 
§ 2304; 38 C.F.R. § 3.1601(a).  This time limit also applies to claims for a plot or interment allowance under 38 C.F.R. § 3.1600(f).  The two-year time limit does not apply to claims for service-connected burial allowance, or for the cost of transporting a veteran's body to the place of burial when the veteran dies while properly hospitalized by VA, or for burial in a national cemetery.  38 C.F.R. 
§ 3.1601(a).  

Here, the appellant's Application for Burial Benefits was received by VA on December 7, 2009.  On her application, the appellant specified that the Veteran was not buried in a national cemetery or cemetery owned by the federal government, and that she paid for the Veteran's burial.  

The appellant's claim was denied because it was not filed within two years after the Veteran's burial.  See 38 U.S.C.A. § 2304; 38 C.F.R. § 3.1601(a).  

The Board finds that the present claim is for nonservice-connected burial benefits under 38 C.F.R. §§ 3.1600(b) and (c) and 3.1601.  The Board emphasizes that in the December 2009 Application for Burial Benefits, the appellant indicated that she was not claiming that the Veteran's cause of death was due to service.  The record does not otherwise indicate that the Veteran died of a service-connected disability.  There is no indication that the Veteran was in receipt of VA pension or compensation, or that there were any claims pending, at the time of his death.

A certificate of death shows that the Veteran died at Hendry General Hospital in Clewiston, Florida, in September 1995.  The Veteran's death certificate confirms that he was buried in Washington Memorial Cemetery in Clewiston, Florida.  The Board reiterates that the appellant indicated that she paid for the Veteran's burial, funeral, and transportation expenses.   A receipt submitted by the appellant confirms that she paid the funeral home a sum of $5,055.00 in October 1995.  

The record shows that a claim for nonservice-connected burial benefits was initially received in December 2009, more than two years after the Veteran's September 1995 death and burial.  VA regulations provide that an application for nonservice-connected burial and funeral expenses must be filed within two years after the burial or cremation of the veteran's body.  38 U.S.C.A. § 2304; 38 C.F.R. § 3.1601(a).  While the two-year time limit does not apply to claims for the cost of transporting a veteran's body to the place of burial when the veteran dies while properly hospitalized by VA, or for burial in a national cemetery, the record shows that the Veteran did not die while hospitalized by the VA or while at another facility at VA expense for the purpose of examination, treatment, or care, and he is not buried in a national cemetery.  Instead, the Veteran's death certificate shows that he died at a private hospital, and the death certificate as well as the appellant's Application for Burial Benefits shows that the Veteran was buried in a private cemetery in September 1995.

The appellant has not indicated why she waited approximately 14 years to file a claim for burial benefits.  Regardless, the Board finds that the regulations at 38 U.S.C.A. § 2304 and 38 C.F.R. § 3.1601 do not carve out a good cause exception for the timely filing of a claim for burial benefits.  While VA regulations allow for the request of an extension of the time limit for challenging an adverse VA decision or for perfecting an appeal (i.e., the filing of a notice of disagreement or substantive appeal), no such exception is described for the filing of an initial claim for benefits.  See 38 C.F.R. § 3.109(b) (2014).  

The Board finds that because the appellant's application for nonservice-connected burial benefits was not filed within two years after the burial of the Veteran's body, as a matter of law, the appeal must be denied.  See 38 U.S.C.A. § 2304; 
38 C.F.R. § 3.1601(a).  The Court has held that in cases such as this, where the law is dispositive, the claim should be denied because of the absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

III.  Death Pension Benefits

While the appellant specifically submitted an Application for Burial Benefits in December 2009, in her October 2010 notice of disagreement she indicated that she also sought "surviving spouse benefits," and in her November 2012 substantive appeal she indicated that she wanted a "widow pension."  As such, in its September 2012 Statement of the Case, the RO explored whether any form of surviving spouse benefits were payable, as the Board will also do here.  

Death pension benefits are generally available for surviving spouses as a result of the Veteran's nonservice-connected death.  38 U.S.C.A. § 1541(a).  Basic entitlement exists if: (i) the Veteran served for 90 days or more during a period of war; or (ii) was, at the time of death, receiving or entitled to receive compensation or retirement pay for a service-connected disability, and (iii) the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the maximum annual pension rate specified in 38 C.F.R. §§ 3.23 and 3.24.  See 38 C.F.R. § 3.3(b)(4).  Therefore, in order for the appellant to prevail in this appeal, she first must satisfy this preliminary requirement that the Veteran have served during a wartime period, and not just during peacetime.

The phrase period of war is defined by statute, and means the Spanish American War, the Mexican border period, World War I, World War II, the Korean Conflict, the Vietnam Era, the Persian Gulf War, and the period beginning on the date of any future declaration of war by the Congress and ending on the date prescribed by Presidential proclamation or concurrent resolution of the Congress.  38 U.S.C.A.     § 101(11); 38 C.F.R. § 3.2(f)(i).

Here, the Veteran's DD Form 214 clearly shows that he had active service in the Army from May 1978 to May 1981 with 2 years, 10 months and 10 days of prior active service.  VA electronic records confirm that the Veteran had prior active service from July 21, 1975 to May 30, 1978.  This is not a period of war; rather, it is peacetime only active service.  Regulations establish that the Vietnam era ended on May 7, 1975.  38 C.F.R. § 3.2.

The Board also reiterates that in the December 2009 Application for Burial Benefits, the appellant explicitly indicated that she was not claiming that the Veteran's cause of death was due to service.  

The Board's actions are bound by the controlling law and regulations outlined above; thus, the Veteran's service is not qualifying service for VA death pension benefits.  In claims such as this, where the law and not the evidence is dispositive, the claim must be denied because of the absence of legal merit or the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to nonservice-connected burial benefits is denied.

Entitlement to death pension benefits is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


